UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1595


In re: RAYMOND EDWARD CHESTNUT,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:19-hc-02068-FL)


Submitted: September 12, 2019                               Decided: September 20, 2019


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He

seeks an order from this court directing the district court to act. We find the present record

does not reveal undue delay in the district court. Accordingly, we grant leave to proceed

in forma pauperis and deny the mandamus petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2